Matter of Rosenstock (2020 NY Slip Op 07016)





Matter of Rosenstock


2020 NY Slip Op 07016


Decided on November 25, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 25, 2020

PM-158-20

[*1]In the Matter of Lynn Olesen Rosenstock, an Attorney. (Attorney Registration No. 4471587.)

Calendar Date: November 23, 2020

Before: Egan Jr., J.P., Lynch, Mulvey, Pritzker and Colangelo, JJ.


Lynn Olesen Rosenstock, Maple Glen, Pennsylvania, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Lynn Olesen Rosenstock was admitted to practice by this Court in 2007 and lists a business address in Philadelphia, Pennsylvania with the Office of Court Administration. Rosenstock now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance [*2]Committee for the Third Judicial Department (hereinafter AGC) opposes the application by correspondence from its Chief Attorney.
As is noted by AGC, Rosenstock is presently delinquent in her New York attorney registration requirements, having failed to register for the biennial period beginning in 2019 (see Judiciary Law § 468-a; Rules of Chief Admin of Cts [22 NYCRR] § 118.1). Inasmuch as Rosenstock is therefore subject to potential disciplinary action (see Judiciary Law § 468-a [5]; Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]; see also Matter of Attorneys in Violation of Judiciary Law § 468-a, 113 AD3d 1020, 1021 [2014]), she is ineligible for nondisciplinary resignation and her application must be denied (see Matter of Cluff, 148 AD3d 1346, 1346 [2017]; Matter of Bomba, 146 AD3d 1226, 1226-1227 [2017]). Further, any future application by Rosenstock must be supported by proof of her full satisfaction of the requirements of Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (see Matter of Frank, 146 AD3d 1228, 1228-1229 [2017]).
Egan Jr., J.P., Lynch, Mulvey, Pritzker and Colangelo, JJ., concur.
ORDERED that Lynn Olesen Rosenstock's application for permission to resign is denied.